Where property is consequentially damaged by the State Highway Department by the building or grading of a state highway which has been taken over by the State Highway Department, the cause of action originates on the highway within the meaning of the language in the Code, § 95-1710, and the exclusive remedy on the part of one whose property is damaged in such manner is an action against the county in which the public construction causing the damage was done. It follows that an action directly against the State Highway Department will not lie.  State Highway Board v. Hall, 193 Ga. 717 (20 S.E.2d 21);  State Highway Board v. Perkerson, 185 Ga. 617
(196 S.E. 42). The court erred in overruling the general and special demurrers to the petition.
Judgment reversed. Sutton, P. J., and Parker, J.,concur.
                        DECIDED JANUARY 18, 1945.